In this cause the transcript on appeal was filed in this court on August 14, 1913. The cause was placed upon the regular calendar for oral argument and on the call of that calendar on October 28, 1913, it was ordered to be submitted, *Page 233 
no appearance being made for oral argument by counsel for appellants or respondents. No briefs have been filed and the time within which the same are permitted to be filed under the rules of court has long since expired and no order extending the time for such purpose has been asked for or made. Under such conditions an appellate court is not called upon to examine the transcript in search of errors upon which to order a reversal. The presumption is that the order denying a new trial and the judgment were properly made and entered. While rule V governing procedure upon appeal in the supreme court and in this court provides that an appeal may be dismissed, upon notice, for failure to file the transcript or appellant's points and authorities; even though no such motion be urged on behalf of respondent, as here, the court will nevertheless not assume the burden of investigating the merits of the appeal where the same is not supported by any argument, oral or printed.
The judgment and order are, therefore, affirmed.